Citation Nr: 1528476	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-49 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) with bipolar disorder (currently 30 percent prior to June 4, 2009 and 50 percent from August 1, 2009).

5.  Entitlement to a rating in excess of 10 percent for right ankle strain.

6.  Entitlement to a rating in excess of 10 percent for left ankle strain.

7.  Entitlement to a compensable rating for burn scar of left upper arm.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).
REPRESENTATION

Veteran represented by:	Charles E. Stalnaker, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to March 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In May 2015, a Travel Board hearing was held before the undersigned; in a May 2015 written statement, the Veteran waived the presence of his attorney at this hearing.  Transcripts of both hearings are associated with the record.  At the May 2015 hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  See 38 C.F.R. § 20.1304 (2014).

[A temporary total (100 percent) rating has been assigned for PTSD with bipolar disorder from June 4, 2009 through July 31, 2009 (for hospitalization, under 38 C.F.R. § 4.29).  As the maximum rating is awarded for that period, the matter of the rating for that period is moot and will not be addressed herein.]

Claims seeking service connection for a bilateral foot disability were previously denied by final rating decisions in March 1993, November 1995, and August 2000.  In addition, a claim seeking service connection for bilateral hearing loss was previously denied by a final rating decision in March 1993.  However, subsequent to these determinations (in 2004), additional relevant service records were received Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claims of service connection for a bilateral foot disability and bilateral hearing loss will be considered de novo (i.e., not requiring reopening for such review).

The Veteran has also alleged CUE in March 1993 and November 1995 rating decisions as to the denials of service connection for a bilateral foot disability.  However, the application of 38 C.F.R. § 3.156(c)(1) (and resultant de novo consideration) renders the CUE claim moot, as the decision made upon consideration of the newly received service records will subsume the March 1993 and November 1995 rating decisions.  The Veteran is not prejudiced by the Board affording him a broader (and more liberal) scope of review in considering this claim for service connection de novo.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for right ankle strain, entitlement to a rating in excess of 10 percent for left ankle strain, entitlement to service connection for a bilateral foot disability, and entitlement to service connection for bilateral hearing loss are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Throughout the periods prior to June 4, 2009 and from August 1, 2009, the Veteran's PTSD with bipolar disorder is shown to have caused occupational and social impairment with deficiencies in most areas; however, total social impairment due to PTSD is not shown during any period of time under consideration.

2.  It is reasonably shown that the Veteran's service-connected disabilities, and in particular PTSD with bipolar disorder (now rated 70 percent), preclude him from maintaining a substantially gainful occupation.

3.  On the record at a May 2015 hearing before the Board, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw his appeals seeking: (1) service connection for a bilateral knee disability and (2) a compensable rating for burn scar of left upper arm; no allegation of error of fact or law in those matters remains.


CONCLUSIONS OF LAW

1.  A 70 percent (but no higher) rating is warranted for PTSD with bipolar disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2014).

2.  The schedular requirements for a TDIU rating are now met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447 (2009).

3.  The criteria for withdrawal of an appeal are met as to the claims seeking service connection for a bilateral knee disability and a compensable rating for burn scar of left upper arm; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claims for an increased rating for PTSD and for a TDIU rating.

Regarding a TDIU rating (raised in the context of the increased rating for PTSD with bipolar disorder claim), as the benefit sought is being granted in full, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Regarding the rating for PTSD with bipolar disorder, as the July 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and earlier effective date.  A December 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for PTSD with bipolar disorder for the applicable time periods.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for VA psychiatric examinations in March 2004, June 2009, and September 2012.  The Board finds that the reports of these examinations note sufficient clinical findings and informed discussion of the history and features (and related functional impairment) of the psychiatric disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the rating for PTSD with bipolar disorder and entitlement to a TDIU rating, and that no further development of the evidentiary record in those matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided.

Rating for PTSD with Bipolar Disorder

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's PTSD with bipolar disorder is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD with bipolar disorder during the applicable timeframe.  GAF scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013) [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  (VA is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, as here.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

VA clinical records prior to June 4, 2009 and from August 1, 2009 document the Veteran's treatment for PTSD with bipolar disorder, with GAF scores ranging from 30 to 62.

On VA psychiatric examination in March 2004, the Veteran's current symptoms were noted to include difficulty sleeping, nightmares on a nightly basis (and often waking up to find that he had scratched himself during the night), avoidance of discussion/reminders of his military experiences, giving up activities he previously enjoyed (including fishing, swimming, and water skiing), poor concentration, repeating himself a great deal (according to his brother), difficulty being around large groups of people, hypervigilance, and feelings of detachment from others.  He reported that he essentially felt that he was "just surviving" and wanted to get back to living with his ex-wife (they divorced in 1990).  It was noted that he was not currently on psychotropic medication (as he was reluctant to take any mood-altering drugs due to his past history of drug abuse).  Mental status examination revealed that he was very tense and anxious and tended to be circumstantial and over-elaborative in his responses, with inconsistency in his reporting, and irrelevant speech that often had to be redirected.  He also had significant difficulty discussing his traumatic events in any detail without a great deal of prompting from the examiner.  However, it was noted that he was neatly and cleanly dressed, demonstrated good personal hygiene, was pleasant and cooperative during the examination, maintained eye contact throughout the session, and was alert and oriented times four.  There was no evidence of delusions, hallucinations, inappropriate behavior, or gross memory loss or impairment, and he denied current suicidal or homicidal ideation.  It was noted that he was able to maintain personal hygiene and tend to activities of daily living.

The Veteran's social and occupational impairment were described at the March 2004 VA examination as follows.  He was attempting to develop a good social support network.  He stated that he was trying to become active in his church once again, had a good relationship with his brother, had maintained contact with his parents and sisters for the first time in a number of years, and tried to be a good father to his son out of wedlock (with whom he reported having a good relationship).  It was also noted that he had been working at a local restaurant as a dishwasher for the past two years, and he reported that this was the only job he had stuck to for a number of years.  The diagnosis was PTSD, and the examiner assigned a GAF score of 51.  The examiner noted that the Veteran had reported chronic symptoms of PTSD "severe enough that they have adversely affected his psychosocial functioning and his quality of life."  Due to lack of current treatment, the examiner estimated that the Veteran's psychiatric symptoms fell in the moderate to severe range, with a very guarded prognosis.  In terms of social impairment, the Veteran had initiated relationships with his family once again but still reported "very limited meaningful social relationships"; the examiner also noted that the Veteran had given up a number of his recreational pursuits and continued to have difficulty being around a great number of people.  In terms of occupational impairment, the examiner noted that the Veteran had a long history of difficulty maintaining employment, but had maintained steady employment for the last two years and "indicated that he is making efforts to turn his life around."

VA hospital admission reports dated in September 2006, January 2007, August 2007, October 2007, February 2008, and January 2009 document that the Veteran was hospitalized for psychiatric symptomatology, including suicidal ideation at times (none of these hospitalizations extended for or exceeded 21 days).

On June 30, 2009 VA psychiatric examination, the diagnosis was severe PTSD and bipolar disorder; the examiner assigned a GAF score of 35, and noted that the Veteran displayed a "severe deficit" in both social and vocational functioning and had not worked in the last few years.  In addition, a July 2009 VA treatment record noted that "the [V]eteran is unemployable at this time due to psychiatric illnesses."  [The Board notes that the psychiatric disability was assigned a temporary total (100 percent) rating (under 38 C.F.R. § 4.29) at the time of these findings, and that the rating during this period of time is not for consideration herein (as noted above).]

At the April 2010 DRO hearing, the Veteran's attorney indicated that his current psychiatric symptoms included anxiety, depression, paranoia, impaired judgment, and impaired thought processes.  The attorney also noted that the Veteran had last worked in 2006 (when he had worked for about two to three months for a temporary agency, but could not stay focused due to his psychiatric symptoms and therefore did not get called back or assigned to any jobs).  The Veteran testified that, prior to receiving his award of service connection for PTSD with bipolar disorder (in the July 2009 rating decision), he had been homeless and living in the woods for two to three years, did not take baths, and "wanted to give up on life."  The Veteran also testified regarding the love he had for his son and noted that he (the Veteran) was currently living with a friend from church.

On September 2012 VA psychiatric examination, the Veteran's current symptoms were noted to include recurrent and distressing recollections of stressor events, recurrent distressing dreams of his stressor events, efforts to avoid reminders (including thoughts, feelings, conversations, activities, places, and people) of his mental trauma in service, a feeling of detachment or estrangement from others, chronic sleep impairment (difficulty falling or staying asleep), hypervigilance, depressed mood, anxiety, panic attacks (weekly or less often), and mild memory loss.  It was noted that these symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."

The Veteran's social and occupational impairment was described on September 2012 VA examination as follows.  He was not dating, and in January 2012 he had broken up with a woman he had been dating for four and a half years.  He was trying to help out his 18-year-old son financially.  He (the Veteran) had been living in shelters "on and off" for the last five to six years.  It was also noted that he had not worked since 2003.  The diagnosis was PTSD and bipolar disorder not otherwise specified (NOS), and the examiner assigned a GAF score of 55.  Regarding social and occupational impairment due to the PTSD and bipolar disorder, the examiner opined that such impairment was best summarized as resulting in reduced reliability and productivity.  A VA hospital admission report dated in November 2012 documents that the Veteran was hospitalized for psychiatric symptomatology.  [The Board notes that this hospitalization did not extend for 21 days or more.]

At the May 2015 hearing before the undersigned, the Veteran testified that his current psychiatric symptoms included flashbacks, anxiety, panic attacks, reoccurring dreams and nightmares, trouble sleeping, isolation, difficulty making friends and getting along with people, and difficulty trusting people (especially men); he also noted that he was currently on medication for such symptoms.  He testified that he last worked in 2004 (as a dishwasher) and had to stop working at that time because his PTSD had "got[ten] so bad."  He also testified that he was currently homeless and in a residency program paid for by VA.  He further testified that he had difficulty communicating with his family (including his son, parents, and siblings) because they could not understand what he had been through in service.

Both prior to June 4, 2009 and from August 1, 2009, the Veteran's PTSD with bipolar disorder is shown to have caused occupational and social impairment with deficiencies in most areas, as evidenced by symptoms such as suicidal ideation, speech intermittently irrelevant, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  However, the disability is not shown to have caused total social impairment at any time, as evidenced by his ongoing relationships with his family members (especially his son).  GAF scores of 30 to 62 have been assigned prior to June 4, 2009 and from August 1, 2009, reflecting moderate to severe (but not totally disabling) symptomatology and functional impairment.  Accordingly, the Board finds that a 70 percent rating (but no higher) for PTSD with bipolar disorder is warranted throughout the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria under Code 9411 and General Rating Formula for Mental Disorders provide for a rating in excess of that assigned for a greater degree of psychiatric disability, but such greater degree of psychiatric disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframes and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the Veteran has asserted that he is entitled to a TDIU rating due to his service-connected PTSD with bipolar disorder, and because an increased rating claim for such disability is currently on appeal, the current claim for a TDIU is raised in the context of the increased rating for PTSD claim (i.e., PTSD with bipolar disorder, now rated 70 percent) precludes him from securing or following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record reflects that the Veteran dropped out of school in the 9th grade and completed his GED during military service, and his employment experience has consisted of working most recently as a dishwasher (prior to that, he made pies at a food service company).  He stopped working in 2004 allegedly due to psychiatric difficulties.

On VA psychiatric examination in March 2004, it was noted that he had been working at a local restaurant as a dishwasher for past two years, and he reported that this was the only job he had stuck to for a number of years.  On VA psychiatric examination in June 2009, the VA examiner noted that the Veteran displayed a "severe deficit" in vocational functioning and had not worked in the last few years.  A July 2009 VA treatment record noted that "the [V]eteran is unemployable at this time due to psychiatric illnesses."  At his April 2010 hearing, his attorney stated that he last worked in 2006, when he worked for about two to three months for a temporary agency, but he could not stay focused due to his psychiatric symptoms and therefore did not get called back or assigned to any jobs.  On VA psychiatric examination in September 2012, it was noted that he had not worked since 2003.  At the May 2015 hearing, the Veteran testified that he had last worked in 2004 (as a dishwasher) and that he had to stop working at that time because his PTSD had "got[ten] so bad."

The Veteran now meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), as his service-connected PTSD with bipolar disorder is now rated 70 percent disabling.  Furthermore, the evidence of record reasonably shows that his service-connected PTSD with bipolar disorder precludes him from maintaining a substantially gainful occupation consistent with his work history and education.  As outlined above, VA medical professionals have described the limiting effects of the Veteran's service-connected PTSD with bipolar disorder on his ability to work.

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating (due to the Veteran's service-connected PTSD with bipolar disorder).  Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 4.3), the Board concludes that a TDIU rating is warranted from the date when the Veteran's last regular gainful employment was terminated (as determined by the AOJ following any further development indicated prior to the implementation of this award).



Withdrawal of Appeals

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On the record at a May 2015 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeals seeking: (1) a compensable rating for burn scar of left upper arm; and (2) service connection for a bilateral knee disability.  There remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

An increased (to 70 percent) rating is granted for PTSD with bipolar disorder throughout, subject to the regulations governing payment of monetary awards; a schedular rating in excess of 70 percent for PTSD with bipolar disorder is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.

The appeals seeking a compensable rating for burn scar of left upper arm and service connection for a bilateral knee disability are dismissed.





REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Ratings for Right and Left Ankle Strain

The Veteran was most recently afforded a VA examination to assess his service-connected left and right ankle strains in July 2012 (nearly three years ago).  Given the allegation of increased severity of bilateral ankle symptoms since then (in  testimony at the May 2015 hearing), a contemporaneous examination to assess the ankle disabilities is necessary.  In addition, reports of ongoing VA treatment must be secured.

Service Connection for Bilateral Foot Disability

The Veteran's service treatment records (STRs) show that he was treated for bilateral foot symptoms (including pain and swelling) during his military service.  Following service, on May 2009 foot examination, the diagnoses included plantar fasciitis of both feet, sinus tarsi syndrome of both feet, and asymptomatic Haglund's deformity of both heels.  The examiner noted that a review of the record found multiple foot complaints since April 1981 and that many were "minor in nature, of unknown cause and lack significant objective findings.  I could not find any diagnostic studies (x-rays, scans, etc.) or clinical findings supporting a diagnosis of stress fractures.  The Physical Therapy discharge note on 9/8/2000 states the severity of pain was not consistent with objective signs of pain.  My [current] examination on 5/27/2009 concurs with this conclusion."  In a July 2009 addendum, the May 2009 VA examiner opined that the Veteran's bilateral foot conditions "are not at least as likely as not service connected."  No rationale was provided for this opinion.  Accordingly, another examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current bilateral foot disabilities and any incident of his military service (to include consideration of all relevant findings noted in his STRs) is necessary.

Service Connection for Bilateral Hearing Loss

The Veteran's STRs do not document any complaints, findings, diagnosis, or treatment of bilateral hearing loss in service.  Following service, on VA audiology examination in November 1992, the Veteran was not found to have a hearing loss disability in either ear (as defined in 38 C.F.R. § 3.385).  However, VA treatment records during the period of the instant claim show that he has been found to have a bilateral hearing loss disability.  Consequently, an examination to secure a medical opinion (with adequate rationale) regarding a possible nexus between any current bilateral hearing loss and the Veteran's military service (to include consideration of his claimed noise exposure therein) is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his left ankle, right ankle, bilateral foot, and bilateral hearing loss disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since December 2012.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate provider to ascertain the nature and likely etiology of any current foot disability and the severity of his right and left ankle strain.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating the ankles (including 38 C.F.R. § 4.71a, Codes 5270-5274).  Any indicated tests or studies (but specifically including ranges of motion, with notation of further limitations due to pain, use, weakness, instability, and other such factors) must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please describe all symptoms and manifestations of the Veteran's left and right ankle strains (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).

(b)  Please specifically comment on the overall impact of the left and right ankle disabilities on occupational and daily activity functioning (to include during flare-ups).

(c)  Please identify (by diagnosis) each right and left foot disorder found.  If a foot disorder is not diagnosed, please reconcile that conclusion with the medical evidence in the record, including the May 2009 VA examination report.

(d)  Please identify the most likely etiology for any/each bilateral foot disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's service (taking into account all relevant findings noted in his STRs)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should also arrange for an audiological  evaluation of the Veteran to ascertain the likely etiology of his current bilateral hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral hearing loss was incurred or aggravated during his service (taking into account his allegations of noise exposure therein)?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

4.  The AOJ should review the record, ensure that all development sought is completed, and readjudicate the claims seeking service connection for a left and right foot and bilateral hearing loss disabilities and ratings in excess of 10 percent, each, for right and left ankle strain.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


